Citation Nr: 1221577	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO. 09-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from May 1999 to July 1999, from July 2003 to May 2004, and from September 2005 to September 2007.  He also has service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD), assigning an initial 30 percent disability rating. 

In October 2010, the Veteran and his spouse testified at a hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in January 2011.  At that time, the Board granted a 70 percent disability rating for PTSD and remanded claims for service connection for right and left knee disorders and TDIU.  The Board also indicated that the TDIU claim was part of the increased rating claim, due to evidence of unemployability which had been submitted.

During the pendency of this appeal, in a December 2011 rating decision, the Appeals Management Center (AMC) granted service connection for right and left knee disorders.  As this represents a complete grant of the benefits sought on appeal as to these issues, they are no long before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with major depressive disorder (rated at 70 percent), a left shoulder disability (rated at 20 percent), a thoracolumbar spine disability (rated at 10 percent), a right knee disability (rated at 10 percent), a left knee disability (rated at 10 percent), plantar warts of the right foot (rated at 10 percent) and plantar warts of the left foot (rated at 10 percent). 

2.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-connected disabilities,  have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Merits of the Claim
 
The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment. 

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the Veteran is service-connected for a disability ratable at 60 percent or more; his PTSD is rated as 70 percent disabling.  As such, he meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a). 

Overall, he is service-connected for PTSD with major depressive disorder (rated at 70 percent), a left shoulder disability (rated at 20 percent), a thoracolumbar spine disability (rated at 10 percent), a right knee disability (rated at 10 percent), a left knee disability (rated at 10 percent), plantar warts of the right foot (rated at 10 percent) and plantar warts of the left foot (rated at 10 percent). 

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran appears to have been performed a full time job as a manager, including with the Coca Cola company following his last period of active duty.  During a February 2008 VA PTSD examination, the Veteran reported struggling at work.  In an April 14, 2009, VA mental health note, he complained of frustration and fatigue related to his work schedule.  In a May 12, 2009, VA speech pathology note, he reported that he wished to go back to school as he would probably be unable to continue working at Coca Cola due to his foot and leg problems.  He indicated that he wished to pursue vocational rehabilitation at that time.  On May 26, 2009, his VA psychologist provided a letter requesting that the Veteran's work schedule be changed.

In a June 23, 2009, VA speech pathology discharge note, the Veteran reported that he had quit his job with Coca Cola over a week earlier.  In a June 2009 VA social work telephone encounter, he reported that he was about to start a full time internship with Catholic Charities in July 2009. 

In a November 2009 VA PTSD examination, the examiner noted that the Veteran had strong feelings of failure, especially since moving from a $50,000 per year job to a five dollars per hour job.  The examiner found the Veteran to have moderate subjective symptoms, including insomnia and anxiety, and moderate difficulty at work.  It was noted that the Veteran would have had a lower GAF score if he still worked at Coca Cola, as he had had serious distress and dysfunction at that time.  His PTSD symptoms affected his ability to work at a higher stress, higher pay job and led to problems in his family life and psychological functioning.  Since leaving the more stressful job, he found a job where he felt more relaxed in his symptoms. However, the examiner also noted that although the Veteran was doing better overall since his job change, his self esteem and self worth had been negatively impacted due to loss of status and income.

In a December 9, 2009, VA social work note, the Veteran reported that it was his last day working at Catholic Charities so that he could spend more time with his family and be more available to his children.

In a March 8, 2010, VA social work note, the Veteran reported that he was receiving Social Security Administration disability benefits.

A VA PTSD examination report dated in February 2011 shows that the examiner found that the Veteran's service-connected disabilities alone did not fully preclude him from securing and following gainful employment of any kind.  However, the examiner found they did prevent him from finding and maintaining employment in a supervisory role consistent with his last two long term work positions.  The VA examiner explained that the Veteran had "some college" without an educational history to support specialized work ability in a specific area.  The examiner found him to not appear to have a set area of work expertise.  The Veteran had reported prior part-time work while attending college, then working as an operations manager for UPS for four years, then as an operations/warehouse supervisor at Coca Cola for a year and a half before quitting due to the stress of his nighttime work shift.  The examiner found that while the Veteran may not have the patience, attention, or concentration to work as a supervisor, it was likely he could work many entry level jobs.

A VA joints examination report dated in February 2011 shows that the VA examiner found that the Veteran's service-connected disabilities alone did not preclude substantially gainful employment consistent with education and experience.  The examiner noted that the Veteran had managerial work experience,  and this his service-connected joint disabilities would not preclude obtaining/maintaining gainful employment that allowed for limited standing and walking requirements.  The examiner found that the Veteran's prior managerial work history could continue with that set of physical limitations.

VA medical records generally document continued complaints of, or treatment for, the service-connected disabilities. 

Although none of the evidence of record specifically finds that the Veteran is unable to work solely due to his service-connected psychiatric and physical disabilities, neither of the February 2011 VA examiners appeared to have considered both the Veteran's physical and psychological disabilities taken together.  The records do, however, indicate that the Veteran has difficulty working due to his service-connected disabilities.  The February 2011 joints VA examiner found limitations in standing and walking, and suggested the Veteran might work in a supervisory capacity.  The February 2011 PTSD VA examiner found that the Veteran could not work in a supervisory capacity, but could undertake entry level positions.  The Board finds that it is apparent that the Veteran is limited by both his physical and psychiatric service-connected disability, and when taken together, he is unable to secure anything more than marginal employment.  The November 2009 VA examiner noted that the Veteran's condition would worsen if he had a more stressful job than his internship at the time of examination.

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  While some of the Veteran's service-connected disabilities, standing alone, are not shown to interfere with Veteran's employment or occupational opportunities, the Board finds that when coupled with the serious impairment in occupational functioning produced by all of his service-connected disabilities taken as a whole, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  In fact, in this case, the preponderance of the evidence is in favor of the Veteran's TDIU claim.  At the very least, the benefit-of-the-doubt rule should be applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted. 




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


